PER CURIAM:
Alvin Tyler appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). Tyler contends that he was entitled to the reduction under Amendment 706 of the U.S. Sentencing Guidelines Manual (“USSG”), which lowered the base offense levels for drug offenses involving cocaine base. See USSG § 2Dl.l(c) (2007 & Supp.2008); USSG App. C Amend. 706. Because Tyler was sentenced on the basis of his status as a career offender, we find that the district court did not abuse its discretion in denying Tyler’s motion. See United States v. Sharkey, 543 F.3d 1236, 1238-39 (10th Cir.2008); United States v. Moore, 541 F.3d 1323, 1330 (11th Cir.2008); United States v. Thomas, 524 F.3d 889, 889-90 (8th Cir.2008).
Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.